Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the adjustment rod".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pistilli (US 2021/0188143).
Claim 1- Pistilli discloses a headrest support structure (fig. 2-3) applied to a safety seat (32), the safety seat having a headrest and a seat (fig. 1), the headrest support structure comprising: a buffer mechanism (60) connected to the headrest and the seat (¶ [0036]), elastic deformation of the buffer mechanism providing a buffer to the headrest and the seat (¶ 37).  
Claim 2- Pistilli discloses the headrest support structure of claim 1, wherein the buffer mechanism comprises a reinforcement tube (62), and the reinforcement tube is fixedly attached to the headrest (¶ 36, the headrest adjustment mechanism disclosed is capable of fixing the headrest in one of a plurality of height positions).  
Claim 3- Pistilli discloses the headrest support structure of claim 2, wherein the reinforcement tube (62) is fixed to the headrest along a longitudinal direction (vertical direction).  
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2003/0151282) in view of Tanner (US RE47971).
Claim 1- Williams discloses a headrest support structure (fig. 7-8) applied to a safety seat (fig. 1), the safety seat having a headrest (110) and a seat (100, 200), the headrest support structure comprising: a mounting assembly (120) on the backrest for up-and-down movement relative to the seat (¶ [0055]). 
Williams does not disclose a buffer mechanism connected to the headrest and the seat, wherein elastic deformation of the buffer mechanism provides a buffer to the headrest and the seat.  
Tanner discloses a headrest support structure (fig. 4-5) comprising: a buffer mechanism (23) connected to the headrest and the seat (col. 8: 20-25), wherein elastic deformation of the buffer mechanism provides a buffer to the headrest and the seat (col. 8: 54-67). Tanner teaches the buffer mechanism functions to protect the child occupant by absorbing energy from an external impact force resulting from a collision event (col. 8: 16-19). Tanner teaches the buffer is suitable for use on a headrest having a mounting assembly on the backrest for up-and-down movement relative to the seat (col. 8: 51-53).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the headrest of Williams to include a buffer mechanism, as taught by Tanner, in order to facilitate absorption of energy caused by external impact forces for protecting the safety seat occupant.
 
Claim 7- Williams and Tanner teach the headrest support structure of claim 1, wherein the headrest mechanism taught by Williams further comprises an adjustment mechanism (shown in fig. 7-8), the headrest (110) is slidably connected to the seat, the adjustment mechanism is disposed on the headrest, and the adjustment mechanism is engaged with the seat in multiple stages (defined by notches 140) along a height direction of the headrest.  
Claim 8- Williams and Tanner teach the headrest support structure of claim 7, wherein the adjustment mechanism comprises a locking member (145) telescopically disposed on the headrest (the figures show that the locking tabs 145 slide along and within a space defined by open channel structures- not designated- mounted on the rear side of the headrest 110, this structural configuration and operation meets the limitation “telescopically disposed”), the locking member is engaged with the seat when the locking member extends outside the headrest (fig. 7), and the locking member is disengaged from the seat for releasing the headrest when the locking member retracts back into the headrest (fig. 8).  
Claim 9- Williams and Tanner teach the headrest support structure of claim 8, wherein at least two locking holes (140) are formed on the seat at different heights in a longitudinal direction, and a height of the headrest relative to the seat is adjusted by engagement of the locking member (145) with any of the locking holes.
Claim 10- Williams and Tanner teach the headrest support structure of claim 9, wherein the adjustment mechanism further comprises a linkage member (180), and the linkage member is disposed on the headrest (via an upper post and a lower post 181) and linked with the locking member (via enlarged and narrow portions 182, 184).  
Claim 11-12 - Williams and Tanner teach the headrest support structure of claim 9, wherein the adjustment mechanism further comprises an elastic member (143) disposed on the headrest (via the aforementioned open channel structure in telescopic connection with the locking tabs 145) and in contact with the locking member (the spring 143 is shown disposed within the locking tab 145); and wherein the adjustment mechanism further comprises an adjustment rod (144), the locking member is slidably disposed on the adjustment rod (¶ 64), and the elastic member is between the adjustment rod and the locking member (¶ 63).  
Claim 15- Williams and Tanner teach the headrest support structure of claim 10, wherein the headrest has a fixing block (the aforementioned open channel structure in telescopic connection with the locking tabs 145) disposed thereon for fixing an adjustment rod (144).
 
  
  
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Tanner and Carimati (US 2011/0309658).
Claim 16- Williams discloses an infant carrier mounted to a vehicle seat, the infant carrier comprising: a seat (100, 200), a headrest (110) slidably connected to the seat (fig. 7-8), and a headrest support structure comprising a mounting assembly (120) on the backrest for the slidable movement relative to the seat (¶ [0055]). 
Williams does not disclose a carrier body and a buffer mechanism connected to the headrest and the seat, wherein elastic deformation of the buffer mechanism provides a buffer to the headrest and the seat.  

Carimati discloses an infant carrier (fig. 1) comprising: a seat (142), a headrest (148), a base (164) connected to the underside of the seat (fig. 8) and detachably connected to a carrier body (fig. 20-23).  Carimati teaches that providing the base facilitates use of the infant carrier in a variety of places and improves the portability of the carrier (¶ 3, 63). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the carrier of Williams with a base, as taught by Carimati, in order to provide a portable carrier usable in a variety of places and vehicles.  
Tanner discloses a headrest support structure (fig. 4-5) comprising: a buffer mechanism (23) connected to the headrest and the seat (col. 8: 20-25), wherein elastic deformation of the buffer mechanism provides a buffer to the headrest and the seat (col. 8: 54-67). Tanner teaches the buffer mechanism functions to protect the child occupant by absorbing energy from an external impact force resulting from a collision event (col. 8: 16-19). Tanner teaches the buffer is suitable for use on a headrest having a mounting assembly on the backrest for up-and-down movement relative to the seat (col. 8: 51-53).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the headrest of Williams to include a buffer mechanism, as taught by Tanner, in order to facilitate absorption of energy caused by external impact forces for protecting the safety seat occupant.

Claim 17- Williams, Tanner and Carimati teach the infant carrier of claim 16, wherein the carrier body taught by Carimati is a car seat (¶ 100).  
Claim 18- Williams, Tanner and Carimati teach the infant carrier of claim 17, wherein the seat of Williams would be detachably connected to the base taught by Carimati, the base has a first connection member disposed thereon (projected connector 164 or recessed connector 163, fig. 10-11), the car seat has a second connection member disposed thereon (¶ 78, fig. 12), and the base is fixed on the car seat via the first connection member and the second connection member.  
Claim 19- Williams, Tanner and Carimati teach the infant carrier of claim 16, wherein the carrier body taught by Carimati is a handle frame of a stroller (the handle frame 101a and carrier are shown to be connected by the leg frame 108). 
Claim 20- Williams, Tanner and Carimati teach the infant carrier of claim 19, wherein the seat of Williams would have a third connection member (126) disposed thereon (fig. 15, 19), the handle frame (101a) has a fourth connection member (108) disposed thereon (fig. 18-19), and the seat is fixed to the handle frame via the third connection member and the fourth connection member.
 

Allowable Subject Matter
Claims 4-6 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636